1

2                             IN THE UNITED STATES DISTRICT COURT
3                          FOR THE EASTERN DISTRICT OF CALIFORNIA
4

5     UNITED STATES OF AMERICA,                        Case No.: 1:17-CR-00211-001 LJO
6                           Plaintiff,                 ORDER OF RELEASE
7           v.
8     HEATH LEE ROBERSON,
9                           Defendant.
10

11          The above-named defendant having been sentenced on November 13, 2018, to Probation
12
     with terms and conditions, including but not limited to in-patient drug treatment, with immediate
13
     release upon receipt of this Order,
14
            IT IS HEREBY ORDERED that the defendant shall be released to Kathy Grimstead or
15
     her agent, on Tuesday, November 13, 2018 for transportation directly to the Drug Treatment
16

17   Program located in California for a period of a minimum of 90 days.

18          A certified Judgment and Commitment order to follow.
19

20   IT IS SO ORDERED.
21
        Dated:     November 13, 2018                      /s/ Lawrence J. O’Neill _____
22                                                UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

26

27

28
